DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
	The amendments filed August 10, 2022 have been entered.  Claims 1-6, 8-16, & 18-20 remain pending.  Claims 7 & 17 have been cancelled.  Claims 1-2, 9-12, & 19-20 have been amended.  

Response to Arguments
Applicant's arguments filed August 10, 2022 have been fully considered but they are not persuasive. 
Regarding “Tang ‘109 does not disclose at least detecting a fault in the sensed output torque as recited in independent claims 1 and 11.  The Detailed Action states that Tang ‘109 detects a torque-related fault via detection module 502.  Applicant respectfully disagrees.“
In Tang ‘109 para 0036 it is explained that the ‘rate of change threshold detection module 502’ receives engine control requests including torque control requests and when the ‘rate of change of the engine control request’ exceeds a threshold an indicator is set.  Since the rate of change of the torque control request is greater than a threshold there is a fault in the sensed output torque and a corrective action for the fault is implemented by setting an indicator.  A “transient bias map” is indicative of there being a fault (i.e. difference between the output of the desired engine values and the actual engine values) as it means there is a bias to correct.  
Regarding “Tang ‘109 relates to improving response time of an engine during rapid transitions of acceleration or decelerations.  Such a rapid transition does not equate to a fault in the sensed output torque as recited in the present claims.”  
In Tang ‘109 para 0025 a “transient bias map” is applied when a threshold is exceeded.  Applying a transient bias map is a  corrective action for a detected fault.  In para 0030 it is stated that “the transient bias map is generated as a function of one or more engine parameters” and “speed and/or torque may be measured, and power may be calculated based on speed and torque. The one or more engine parameters may be corrected engine parameters”.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.  


Claim(s) 1-4, 8-14, & 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20200088109 A1 (Tang '109).


Regarding claim 1, Tang ‘109 teaches a method for operating a gas turbine engine (FIG. 1 a gas turbine engine 10), the method comprising: determining an actual engine output power based on a sensed output torque of the gas turbine engine (para 0022 : “the engine control request may be a torque control request for the engine 10 indicative of a demand for the engine 10 to produce thrust at a requested thrust level (or to produce power at a requested power level)”, with a torque control request the system controls the torque to achieve an actual engine power level); determining an estimated engine output power using a model-based estimator using outside air temperature, a biased engine speed of the gas turbine engine and an altitude ratio as inputs to the model-based estimator (para 0030: “one or more engine parameters may be corrected based on temperature and/or pressure of the engine’, para 0032: “the steady-state schedule may be generated as a function of one or more of corrected power, corrected speed, and corrected torque and one or more of altitude, pressure, and any other suitable ambient condition(s)’, temperature and altitude are applied to the steady state model and then a sudden change in conditions would require the application of a transient map so the overall estimated power incorporates temperature and altitude); comparing the actual engine output power to the estimated engine output power to obtain an error (para 0033: “steady-state schedule may be generated as a function of one or more of corrected power, corrected speed...”, para 0007: it uses a transient bias map to get ‘corrected power’ (an estimated engine output power), steady state schedule outputs an actual engine output power by taking in an estimated engine output power and transient bias value which is the error); detecting a fault in the sensed output torque based on the error and a first threshold (para 0036: “a rate of change threshold detection module 502 that receives the engine control request (e.g., power control request or torque control request)”, para 0036: “When the rate of change is beyond the threshold, an indicator to that effect is set and output by the rate of change threshold detection module 502”, the indicator indicates that there is an error in that the rate of change is beyond a threshold which if the system is under torque control would be a torque related fault); and accommodating the fault in the sensed output torque in response to detecting the fault in the sensed output torque (para 0036: “When the indicator is TRUE (or a logical 1), the switch 506 applies the transient bias map 510 to the steady-state schedule 520 via the summing junction 508”, the TRUE indicator tells the system that it needs to accommodate for the fault and it uses the transient bias map to compensate, the indicator is set in response to the sensed output torque).  


Regarding claim 2, Tang ‘109 teaches the method of claim 1.
Tang ‘109 further teaches comprising biasing an actual engine speed using the error  by integrating the error to obtain a delta engine speed and adding the delta engine speed to the actual engine speed to produce the biased engine speed (para 0030: “speed and/or torque may be measured, and power may be calculated based on speed and torque. The one or more engine parameters may be corrected engine parameters. The one or more engine parameters may be corrected based on temperature and/or pressure of the engine relative to the standard sea level temperature and/or pressure”, para 0030: “the transient bias map is generated as a function of one or more of corrected power, corrected speed and corrected torque’, so the system of Tang takes as inputs a number of different variables such as temperature and uses a transient map to integrate the errors to obtain a delta engine speed which is then used with the actual engine speed to produce a corrected or biased engine speed).  

Regarding claim 3, Tang ‘109 teaches the method of claim 2.  
Tang ‘109 further teaches wherein the error is integrated when the actual engine output power is above a second threshold (para 0022: “The engine control request is indicative of a desired output power for the engine 10”, para 0023: “a rate of change of the engine control request is determined”, para 0025: “when the rate of change is beyond the threshold, a transient bias map is applied to a steady-state schedule to generate a variable geometry request”, so when the power exceeds a threshold managed by a threshold detection module then a transient map is applied which outputs an integration of errors).  

Regarding claim 4, Tang ‘109 teaches the method of claim 1.  
Tang ‘109 further teaches further comprising applying a lag to the actual engine output power to align the actual engine power to the actual engine speed (Fig. 5 Hold Time Module 504, para 0036: “A hold time module 504 receives the indicator and the time period for which the transient bias map is to be applied to the steady-state schedule’, the hold time module applies corrections to engine speed at times which correspond to the times when conditions on the engine power were measured so that if there is a spike in the engine power corrections can be applied to the speed at a time which corresponds with that spike).  

Regarding claim 8 Tang ‘109 teaches the method of claim 1.  
Tang ‘109 further teaches wherein the model-based estimator is a three-dimensional lookup table (para 0033: “The steady- state value may be obtained from a steady-state schedule based on the current engine rotational speed (e.g., NG or NGN). It should be appreciated that a map or schedule may refer to a curve, a look-up table, a function, an algorithm, a polynomial equation or any other suitable other logic’, para 0032: “the steady-state schedule is generated as a function of the one or more engine parameters (measured and/or calculated) and one or more ambient conditions. The ambient conditions may comprise one or more of altitude, atmospheric pressure, atmospheric temperature, and atmospheric humidity”, so the steady state schedule could be a look up table of altitude and pressure and temperature which would be a three dimensional look up table).  

Regarding claim 9, Tang ‘109 teaches the method of claim 2.  
Tang ‘109 further teaches wherein the fault in the sensed output torque includes a slow drift or signal freeze from an increase in the delta engine speed beyond the first threshold (para 0036: “The rate of change threshold detection module 502 determines the rate of change of the engine control request and compares the rate of change to the threshold. When the rate of change is beyond the threshold, an indicator to that effect is set and output by the rate of change threshold detection module 502” , the threshold detection module would have a threshold for engine speed and an unplanned change in engine speed would be indicative of a torque related fault).  

Regarding claim 10, Tang ‘109 teaches the method of claim 1.  
Tang ‘109 further teaches wherein the fault in the sensed output torque includes an increase in the error beyond the first threshold (para 0036: “a rate of change threshold detection module 502 that receives the engine control request (e.g., power control request or torque control request)’, para 0036: “When the rate of change is beyond the threshold, an indicator to that effect is set and output by the rate of change threshold detection module 502”, the indicator indicates that there is an error in that the rate of change is beyond a threshold which if the system is under torque control would be a torque related fault).  

Regarding claim 11, Tang ‘109 teaches a system for operating a gas turbine engine (FIG. 1 a gas turbine engine 10), the system comprising: a processing unit (Fig 7 a processing unit 712); and a non-transitory computer readable medium (Fig. 7 memory 714) having stored thereon program instructions (Fig. 7 Instructions 716) executable by the processing unit for: determining an actual engine output power based on a sensed output torque of the gas turbine engine (para 0022 : “the engine control request may be a torque control request for the engine 10 indicative of a demand for the engine 10 to produce thrust at a requested thrust level (or to produce power at a requested power level)”); determining an estimated engine output power using a model-based estimator using outside air temperature, a biased engine speed of the gas turbine engine and an altitude ratio as inputs (para 0030: “one or more engine parameters may be corrected based on temperature and/or pressure of the engine’, para 0032: “the steady-state schedule may be generated as a function of one or more of corrected power, corrected speed, and corrected torque and one or more of altitude, pressure, and any other suitable ambient condition(s)’, temperature and altitude are applied to the steady state model and then a sudden change in conditions would require the application of a transient map so the overall estimated power incorporates temperature and altitude); comparing the actual engine output power to the estimated engine output power to obtain an error (para 0033: “steady-state schedule may be generated as a function of one or more of corrected power, corrected speed...”, para 0007: it uses a transient bias map to get ‘corrected power’ (an estimated engine output power); detecting a fault in the sensed output torque based on the error and a first threshold (para 0036: “a rate of change threshold detection module 502 that receives the engine control request (e.g., power control request or torque control request)’, para 0036: “When the rate of change is beyond the threshold, an indicator to that effect is set and output by the rate of change threshold detection module 502”, the indicator indicates that there is an error in that the rate of change is beyond a threshold which if the system is under torque control would be a torque related fault); and accommodating the fault in the sensed output torque in response to detecting the fault in the sensed output torque (para 0036: “When the indicator is TRUE (or a logical 1), the switch 506 applies the transient bias map 510 to the steady-state schedule 520 via the summing junction 508”, the TRUE indicator tells the system that it needs to accommodate for the fault and it uses the transient bias map to compensate, the indicator is set in response to the sensed output torque).  

Regarding claim 12, Tang ‘109 teaches the system of claim 11.  
Tang ‘109 further teaches wherein the program instructions executable by the processing unit for biasing an actual engine speed by integrating the error to obtain a delta engine speed and adding the delta engine speed to the actual engine speed to produce the biased engine speed (para 0030: “speed and/or torque may be measured, and power may be calculated based on speed and torque. The one or more engine parameters may be corrected engine parameters. The one or more engine parameters may be corrected based on temperature and/or pressure of the engine relative to the standard sea level temperature and/or pressure”, para 0030: “the transient bias map is generated as a function of one or more of corrected power, corrected speed and corrected torque’, so the system of Tang takes as inputs a number of different variables such as temperature and uses a transient map to integrate the errors to obtain a delta engine speed which is then used with the actual engine speed to produce a corrected or biased engine speed).  

Regarding claim 13, Tang ‘109 teaches the system of claim 12.  
Tang ‘109 further teaches wherein the error is integrated when the actual engine output power is above a second threshold (para 0022: “The engine control request is indicative of a desired output power for the engine 10”, para 0023: “a rate of change of the engine control request is determined’, para 0025: “when the rate of change is beyond the threshold, a transient bias map is applied to a steady-state schedule to generate a variable geometry request”, so when the power exceeds a threshold managed by a threshold detection module then a transient map is applied which outputs an integration of errors).  

Regarding claim 14, Tang ‘109 teaches the system of claim 11.  
Tang ‘109 further teaches further comprising applying a lag to the actual engine output power to align the actual engine power to the actual engine speed (Fig. 5 Hold Time Module 504, para 0036: “A hold time module 504 receives the indicator and the time period for which the transient bias map is to be applied to the steady-state schedule’, the hold time module applies corrections to engine speed at times which correspond to the times when conditions on the engine power were measured so that if there is a spike in the engine power corrections can be applied to the speed at a time which corresponds with that spike).  

Regarding claim 18 Tang ‘109 teaches the system of claim 11.  
Tang ‘109 further teaches wherein the model-based estimator is a three-dimensional lookup table (para 0033: “The steady- state value may be obtained from a steady-state schedule based on the current engine rotational speed (e.g., NG or NGN). It should be appreciated that a map or schedule may refer to a curve, a look-up table, a function, an algorithm, a polynomial equation or any other suitable other logic’, para 0032: “the steady-state schedule is generated as a function of the one or more engine parameters (measured and/or calculated) and one or more ambient conditions. The ambient conditions may comprise one or more of altitude, atmospheric pressure, atmospheric temperature, and atmospheric humidity”, so the steady state schedule could be a look up table of altitude and pressure and temperature which would be a three dimensional look up table).

Regarding claim 19, Tang ‘109 teaches the system of claim 12.  
Tang ‘109 further teaches wherein the fault in the sensed output torque includes a slow drift or signal freeze from an increase in the delta engine speed beyond the first threshold (para 0036: “The rate of change threshold detection module 502 determines the rate of change of the engine control request and compares the rate of change to the threshold. When the rate of change is beyond the threshold, an indicator to that effect is set and output by the rate of change threshold detection module 502” , the threshold detection module would have a threshold for engine speed and an unplanned change in engine speed would be indicative of a torque related fault).  

Regarding claim 20, Tang ‘109 teaches the system of claim 11.  
Tang ‘109 further teaches wherein the fault in the sensed output torque includes an increase in the error beyond the first threshold (para 0036: “a rate of change threshold detection module 502 that receives the engine control request (e.g., power control request or torque control request)”, para 0036: “When the rate of change is beyond the threshold, an indicator to that effect is set and output by the rate of change threshold detection module 502”, the indicator indicates that there is an error in that the rate of change is beyond a threshold which if the system is under torque control would be a torque related fault).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  


Claim(s) 5-6, & 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200088109 A1 (Tang '109) in view of US 20200095933 A1 (Tang '933).  

Regarding claim 5 Tang ‘109 teaches the method of claim 4.
Tang ‘109 does not teach wherein applying the lag comprises applying a first order filter to the actual engine output power.
Tang ‘933 does teach wherein applying the lag comprises applying a first order filter to the actual engine output power (para 0015: “filtering the VGM position request signal comprises subjecting the VGM position request signal to a first-order low-pass filter having a predetermined time constant”, VGM position determines the engine power, para 0064: “the first-order low-pass filter can be designed to have a time constant selected for filtering the combined signal to remove noise, for example based on the frequency threshold associated with noise, as discussed hereinabove. In some embodiments, the signal processing device 340 can additionally perform signal smoothing, noise reduction, signal modulation and/or demodulation, and the like’, signal processing wherein two signals are being compared necessitates shifting at least one of the signals so that corresponding features are aligned).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Tang ‘109 with the teachings of Tang ‘933.  One would apply the first order filter of Tang ‘933 to the engine output power of Tang ‘109.  The  motivation would have been to enable the control of the engine torque based on engine speed as the signals from the torque and the power could reach the processor with different offsets in time.  

Regarding claim 6 Tang ‘109 in view of Tang ‘933 teaches the method of claim 5.
Tang ‘109 does not teach wherein the first order filter has a time constant scheduled as a function of altitude ratio and the actual engine speed.
Tang ‘933 does teach wherein the first order filter has a time constant scheduled as a function of altitude ratio and the actual engine speed (para 0057: “VGMB unit 320 receives, as part of the instructions provided by the engine controller 220, a speed signal, which can be used as a basis for the first signal produced by the VGMSS unit 310, and the second signal produced by the VGMB unit 320”, so engine speed can be used in determining the second signal, para 0054: “the second signal is produced in response to a transition between operating conditions for the engine 10, for example acceleration, deceleration, changes in altitude, and the like’, indicates that the second signal may have a different time lag applied depending on the altitude).
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Tang ‘109 with the teachings of Tang ‘933. One would add the filter (with a time constant which is a function of altitude and actual engine speed) from Tang ‘933 to the system of Tang ‘109. The motivation would have been to enable the control of engine torque based on not only engine speed but also based on altitude which is important because the time lag between signals may be different under conditions such as different altitudes.

Regarding claim 15 Tang ‘109 teaches the system of claim 14.
Tang ‘109 does not teach wherein applying the lag comprises applying a first order filter to the actual engine output power.
Tang ‘933 does teach wherein applying the lag comprises applying a first order filter to the actual engine output power (para 0015: “filtering the VGM position request signal comprises subjecting the VGM position request signal to a first-order low-pass filter having a predetermined time constant”, VGM position determines the engine power, para 0064: “the first-order low-pass filter can be designed to have a time constant selected for filtering the combined signal to remove noise, for example based on the frequency threshold associated with noise, as discussed hereinabove. In some embodiments, the signal processing device 340 can additionally perform signal smoothing, noise reduction, signal modulation and/or demodulation, and the like’, signal processing wherein two signals are being compared necessitates shifting at least one of the signals so that corresponding features are aligned).
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Tang ‘109 with the teachings of Tang ‘933. One would add the application of a lag (comprising a first order filter) of Tang ‘933 to the system of Tang ‘109. The motivation would have been to enable the control of engine torque based on engine speed as the signals from the torque and the power could reach the processor with different offsets in time.  

Regarding claim 16 Tang ‘109 in view of Tang ‘933 teaches the system of claim 15.
Tang ‘109 does not teach wherein the first order filter has a time constant scheduled as a function of altitude ratio and the actual engine speed.
Tang ‘933 does teach wherein the first order filter has a time constant scheduled as a function of altitude ratio and the actual engine speed. (para 0057: “VGMB unit 320 receives, as part of the instructions provided by the engine controller 220, a speed signal, which can be used as a basis for the first signal produced by the VGMSS unit 310, and the second signal produced by the VGMB unit 320”, so engine speed can be used in determining the second signal, para 0054: “the second signal is produced in response to a transition between operating conditions for the engine 10, for example acceleration, deceleration, changes in altitude, and the like’, indicates that the second signal may have a different time lag applied depending on the altitude).
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Tang ‘109 with the teachings of Tang ‘933. One would add the filter (with a time constant which is a function of altitude and actual engine speed) from Tang ‘933 to the system of Tang ‘109. The motivation would have been to enable the control of engine torque based on not only engine speed but also based on altitude which is important because the time lag between signals may be different under conditions such as different altitudes.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 11421606 B2 (Lamarre) discloses the unclaimed feature of modulating fuel flow to the engine in order to obtain a desired output power (see column 2 lines 16-23).  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN WALTER BRAUNLICH whose telephone number is (571)272-3178. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN WALTER BRAUNLICH/           Examiner, Art Unit 2858                                                                                                                                                                                             
/JUDY NGUYEN/           Supervisory Patent Examiner, Art Unit 2858